DETAILED ACTION
Specification
The abstract of the disclosure is objected to because it is generally not directly to the present invention.  The abstract broadly describes a planter, rather than specifics of the claimed trailing arm device.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “an adjustable biasing” in line 11.  This recitation is indefinite because it does not include an object being biased.  This has been treated as “an adjustable biasing member,” in accordance with the dependent claims.  
Claims 2-11 and 21-26 are rejected at least because of their dependency on claim 1. Additionally, claim 11 recites “the second frame” in line 1 and claim 9 recites the limitation “the lever” in lines 3-4.  There are insufficient antecedent basis for these limitations in the claims.  Claim 11 has been treated as depending from claim 5 and claim 9 has been treated as depending from claim 25, which provide proper antecedent basis, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 21-23, 27-29 and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (U.S. Patent 5,626,196).
Hughes discloses a trailing arm assembly (1) configured for mounting behind an agricultural planter towing frame (21) and including a frame bracket (16) attachable to the planter towing frame (via 22 and 23) and having connection portions (not labeled, see Figures 1 and 3).  There is a first frame (35, 36, 41) configured for mounting a disk (3) thereto (Figures 1 and 3, for example).  A parallel linkage (24, 25) pivotably connects the frame bracket (16) and the first frame (35, 36) via respective pivots (not labeled).  An adjustable biasing member (34) is pivotably connected to the frame bracket (16) at a first end and pivotably connected to the parallel linkage (24, 25) at a second end (Figures 1 and 3, for example). The biasing device is configured to provide a downward force on the first frame (column 4, line 64 through column 5, line 6, for example).
The parallel linkage maintains the orientation in the manner of claims 2 and 28.
Regarding claim 3, the biasing member (34) adjustably engages a plurality of detents (32) as claimed.
Regarding claims 21 and 29, the parallel linkage (24, 25) includes four bars (Figures 1 and 3, for example).
Regarding claim 31, there appears to be cross bracing (not labeled, at location of “33” in Figure 1) between lower links (25).
Hughes is arranged in the manner of claims 23 and 32-34 (Figures 1 and 3, for example).
Regarding claim 35, adjustment of the biasing device adjusts the downward force in the manner claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 24-26, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes, as applied above.
As discussed above, there appears to be a lower cross brace.  Further, the examiner takes Official notice that it is known to cross-brace parallel linkages in order to provide lateral stability thereto.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Hughes with cross bracing, and to have provided that cross bracing across the upper, lower, or both linkages in order to stabilize the assembly as desired.
Regarding claims 5 and 6, there is a second frame (unlabeled bracket at 45) that supports a press wheel (44), which broadly meets the recitation of a closing wheel.  The second frame is connected to the first frame via a linkage (42); however, the linkage is not a parallel linkage.  The examiner takes Official notice that it is known to use parallel linkages to attach closing wheels.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used this linkage in order to obtain a desired movable configuration.  Note that this is essentially a duplication of existing parts, which cannot patentably distinguish an apparatus.
Regarding claim 8, there is a second biasing member (not labeled, Figure 3, for example).  Given the inclusion of a second parallel linkage, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have arranged the second biasing member in the same manner as the first biasing member; thereby meeting claim recitations.
Regarding claim 10, the examiner takes Official notice that gauge wheels are known to use in order to ensure proper operational depth of soil working implements.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included an adjustable gauge wheel as claimed.
Regarding claims 9, 25 and 26, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Hughes with a lever in order to ease manipulation of the biasing element among detents, since levers are well known movement facilitating devices.

Claims 11, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes, as applied above, and further in view of Heintzman (U.S. Patent 5,419,402).
Heintzman teaches a walking arm assembly (Figure 4, for example) having a plurality of wheels (60, 64) pivotally arranged as claimed (via 53).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included this arrangement with the apparatus of Hughes and to have configured the wheels as closing wheels in order to work soil as desired, since it is common to provide multiple and differing soil working implements on towed agricultural machines.
Regarding claim 37, the examiner takes Official notice that it is known to provide a plurality of closing wheels with a trailing press wheel.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Hughes/Heintzman in this manner in order to finish a worked surface as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zaun teaches a walking arm assembly and the additional references teach parallel linkage assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/            Primary Examiner, Art Unit 3671